Trippe, Judge.
1. The principle that the oldest deed has precedence over a subsequent deed, when neither is registered within twelve months of its execution, although the junior deed be recorded first, has been decided and recognized in 10 Georgia, 253; 13, Ibid., 1; 25 Ibid., 648 ; 29 Ibid., 440 ; 33 Ibid., 565; See Code, section 2663.
2. There was no evidence in the record to show that the title which was conveyed out of the grantee by the oldest deed should not prevail. The plaintiff .could recover only on the strength of his own title, and if defendant showed a prior deed from the grantee to another vendee, it was evidence that there was a better title than plaintiff’s vendor held.
Judgment reversed and new trial granted.